Levine, J.,
dissents and votes to affirm in the following memorandum. Levine, J. (dissenting). I respectfully dissent from so much of the majority’s decision as reversed the Family Court order of disposition placing the children in the custody of the Department of Social Services (the department) but directing that the children physically remain with the parents. The record reveals the Family Court’s dilemma in making an appropriate disposition in the best interests of the children: the parents had a well-documented history of antisocial and irresponsible behavior, clearly and substantially affecting the oldest of the three children. On the other hand, the evidence of neglect of the two younger children was based largely on the neglect of the oldest child, and as the court noted, conditions at home appeared to have improved in the several weeks before the dispositional hearing. This experienced Family Court *917Judge must also have considered the now well-recognized disadvantages of foster care placement, and its potentially deleterious effects on children (see Social Services Law, § 384-b, subd 1, par [b]; see, also, generally, Sherman, Neumann and Shyne, Children Adrift in Foster Care: A Study of Alternative Approaches [1973]; Mnookin, Foster Care — in Whose Best Interests?, 43 Harv Educ Rev 599). Weighing these factors and considerations, the Family Court opted against leaving custody with the parents and merely placing them under supervision pursuant to section 1054 of the Family Court Act. It also declined to make a disposition which would have resulted in the immediate removal of those children to foster homes, as urged by the department. The court selected a functional middle ground, placing legal custody with the department and directing that the children physically remain for the time being with the parents. This disposition, under the circumstances, seems to be quite sensible. Legal custody gave the department far more authority over the children than would an order of supervision under section 1054, and depriving the parents of formal legal custody was far more likely to impress the parents with the seriousness of their misconduct and the consequences of its continuation than an order of supervision. The court’s tailoring of the dispositional order to fit the facts and circumstances of this particular case represents the kind of sensitive exercise of direction which ought not to be struck down unless expressly prohibited by the statute. The majority appears to take a far more restrictive view of the powers of the Family Court, limiting the court’s discretion in a dispositional hearing strictly to a literal reading of the statutory alternatives. This, in my view, is contrary to the legislative intent in creating the Family Court. As stated in section 141 of the Family Court Act: “This act defines the conditions on which the family court may intervene in the life of a child, parent and spouse. Once these conditions are satisfied, the court is given a wide range of powers for dealing with the complexities of family life so that its action may fit the particular needs of those before it. The judges of the court are thus given a wide discretion and grave responsibilities.” A fair reading of the pertinent provisions of the Family Court Act and related statutes, consistent with the foregoing expression of legislative intent, affords an ample basis for the court’s disposition here. The court placed legal custody of the children with the department, as it was authorized to do under subdivision (a) of section 1055 of the Family Court Act. The department had the authority to give physical possession of the children to the parents under subdivision 1 of section 383 of the Social Services Law, and indeed, I would think that this authority is frequently exercised by departments of social services particularly as a transition before the expiration of a period of placement. Contrary to the majority’s holding, the placing of legal custody of the children with the department does not exhaust the court’s discretion. Subdivision (c) of section 1055 of the Family Court Act expressly empowers the Family Court to exercise supervisory authority following placement, including invoking the court’s broad powers to direct the agency’s efforts under section 255 of the act (see Matter of Edward M., 76 Misc 2d 781, affd sub nom. Matter of Murcray, 45 AD2d 906). It has been held that the Family Court may determine with what foster parent a child placed with a social services department should reside (Matter of Deborah S., 100 Misc 2d 485, 488, affd sub nom. Matter of Stokes, 77 AD2d 492, app dsmd 52 NY2d 1016, mot for lv to app den 53 NY2d 602). If the Family Court has the authority to select a particular foster parent for a child placed with the department, it should have similar authority to direct that the child remain with a parent. For all the foregoing reasons, the Family Court order should be affirmed in its entirety.